CONTRAT D'AMODIATION
ENTRE

LA GENERALE DES CARRIERES ET DES MINES 5.4.

FRETIN CONSTRUCT SARL

RELATIF

AUX DROITS MINIERS ATTACHES AUX TROIS (3) CARRES DONT DEUX (2)
COUVERTS PAR LE PERMIS D'EXPLOITATION (PE) 464 ET UN (1) COUVERT PAR
LE PERMIS D'EXPLOITATION (PE) 1077 DU SITE DE KALABI DE GECAMINES
S.A.

N° 1679/12087/56/6C/2017

AL
CONTRAT D'A ATL
Batre Ê

La Générale des Carrières et des Mines, société anonyme unipersonnelle avec Conseil
d'Administration, en abrégé « GECAMINES 5.4 », en sigle « GCM S.A.», au capital
social de 2.401.500.000.000 CDF, immatriculée au Registre du Commerce et du Crédit
Mobilier de Lubumbashi sous le n° CD/LSHI/RCCM/14-B-1678, Numéro d'Identification
Nationale 6-193-A01000M et Numéro Impôt AO7OLI4F, et ayant son siège social au n°
419, Boulevard Kamanyola, à Lubumbashi, Commune de Lubumbashi, Ville de Lubumbashi,
Province du Katanga, République Démocratique du Congo, « RDC », représentée aux fins
des présentes par Monsieur Albert Yuma Mulimbi, Président du Conseil
d'Administration, et Monsieur Jacques Kamenga Tshimuanga, Directeur Général ai, ci-
après dénommée « Gécamines » ou « Amodiant », d'une part ;

et

FRETIN CONSTRUCT SARL, société à responsabilité limitée, immatriculée au
Registre du Commerce et du Crédit Mobilier de Matadi sous le n° RCCM/CD/BC/M/14-
B-0041, Numéro d'Identification Nationale1-450-34943, Numéro Impôt A0705327Z, et
ayant son siège social au n° 3452, Route Kilanda, Ville de Matadi, Province du Bas-Congo,
République Démocratique du Congo, « RDC », représentée aux fins des présentes par
Monsieur Landu Panzu Konde Simon, Gérant, ci-après dénommée « Fretin Construct »,
ou l'« Amodiataire » d'autre part ;

ci-après dénommées collectivement « Parties » et individuellement « Partie » :
PREAMBULE

A) Attendu que l'Amodiant et l'Amodiataire ont signé le bon de commande n°
DCO/BDC/5.833/2013 relatif à l'exploitation du gisement de Kalabi pour alimenter
les unités de production de l'Amodiant avec les minerais provenant de ce gisement :

B) Attendu que les dépenses engagées par l'Amodiataire pour l'exploitation, la
production et l'exhaure ne peuvent pas être amorties dans le cadre d'un bon de
commande mais plutôt dans le cadre d'un contrat d'exploitation à long terme pouvant
couvrir le financement à obtenir des banques et leur remboursement :

C) Attendu que l'Amodiataire a, par sa lettre n° 039/FC/GS/MP/2016 du 10 août 2016,
adressée à l'Amodiant, manifesté son intérêt de conclure un contrat d'amodiation sur
le gisement de Kalabi afin de développer et d'exploiter, pour son propre compte, le
gisement de Kalabi ainsi que commercialiser les produits issus de cette exploitation ;

D) Attendu que le gisement de Kalabi est couvert par un périmètre de trois carrés
composés de deux carrés du Permis d'Exploitation (PE) 464 et d'un carré du Permis

Pace 2 sur 26 # « VrÉ
d'Exploitation (PE) 1077 dont les croquis et coordonnées géographiques sont donnés
en annexe 1 ;

ï TE je :

E) Attendu que l'Amodiataire a demandé cette amodiation en connaissance de cause
après avoir passé en revue de manière approfondie les informations disponibles à
l'Amodiant sur le gisement de Kalabi et après avoir réalisé quelques travaux
préliminaires de prospection complémentaire conformément au Bon de Commande
repris à l'Attendu À ;

F) Attendu que l'Amodiataire va poursuivre les travaux de recherches sur le gisement
de Kalabi afin de réaliser l'Etude de Faisabilité Bancable ;

6) Attendu que l'Amodiant a accepté d'amodier le périmètre couvrant le gisement de
Kalabi dans deux trois carrés du PE 464 et un carré du 1077 de l'Amodiant :

H) Attendu que l'Amodiant et l'Amodiataire souhaitent conclure le présent Contrat
d'Amodiation qui conférera tous les droits à l'Amodiataire, prescrits sur le Permis
Amodié, notamment ceux d'exploiter du minerai contenant du cuivre, du cobalt et
d'autres substances associées valorisables ;

I) Attendu que les Parties se sont accordées sur les conditions de leur collaboration ;

IL EST CONVENU ET ARRETE CE QUI SUIT :

Article 1. Il ATT.

1.1. Définitions
Dans le présent contrat d'amodiation, ci-après « Contrat d'Amodiation », sauf s'ils y
sont définis autrement, les termes commençant par une majuscule auront la
signification ci-dessous. Les définitions données en cette clause seront applicables à
la fois à la forme singulière et plurielle, et notamment les termes :

< Amodiation » signifie un louage, pour une durée déterminée ou indéterminée, sans
faculté de sous-louage, de tout ou partie des droits attachés à un droit minier,
moyennant rémunération.

« Budget » signifie une estimation et un calendrier détaillés de tous les frais à
exposer par l'Amodiataire et de toutes les recettes attendues relatifs au(x)
Programme(s) qui sera ou seront établi(s) pour la Période d'Exploration et la Période
de Développement,

« Cadastre Minier » ou « CAMI» signifie l'entité publique de la République
Démocratique du Congo responsable notamment de l'enregistrement des droits
miniers et de carrière.

« Droits miniers Amodiés » signifie tous droits attachés aux Permis d'Exploitation
devant couvrir la partie du polygone de Kalabi localisée dans le périmètre compris

Page 3 sur 26
flontrat d’amodiation n° 1679/1208 /S6/6C/2017
dans deux b) cards du JE 4 et un tt carré du 1077 au sens du Code Minier
susceptibles d'être exercés par le titulaire en se conformant aux normes définies
dans l'IE et le PGEP et ce dans les limites du périmètre définies par les coordonnées
géographiques et figurant sur le plan en annexe et que l'Amodiant donne en

amodiation à l'Amodiataire en vertu du présent contrat et du Code Minier.

«Chiffre d'Affaires Brut» signifie le montant total des ventes de Produits
réalisées par l'Amodiataire à partir de l'exploitation de tout gisement mis en évidence
sur les Permis Amodiés.

«Code JORC » signifie l'édition 2012 du Code australo-asiatique pour la Déclaration
des Résultats d'Exploration, des Ressources Minérales et des Réserves de Minerais.

«Date d'Entrée en Vigueur de l'Amodiation» a le sens qui lui est attribué à la
Clause 2.2.1.

«Date de Commencement de la Production Commerciale » signifie la date de
l'expédition du premier chargement des Produits marchands, quelle que soit la nature
de la vente commerciale, exception faite des échantillons envoyés à l'étranger pour
analyse.

«Date de Signature de l'Amodiation » signifie la date de signature du présent
Contrat d'Amodiation par les Parties.

< Développement » signifie, en ce qui concerne les Permis Amodiés, les opérations ou
les travaux effectués ayant pour objet ou liés à la préparation de l'Exploitation, y
compris la construction où l'installation d'un broyeur ou de tous autres équipements
utilisés pour la concentration, le traitement ou autres valorisations des produits
minéraux.

«Equivalent Cuivre-Cobalt» signifie l'équivalent économique d'une quantité
déterminée de cuivre en cobalt selon un ratio cuivre-cobalt déterminé par le prix fixé
dans la Déclaration de Ressources et des Réserves de l'Amodiataire établie
conformément aux normes internationales de l'industrie minière et actualisée tous les
ans.

« Exploitation » signifie en ce qui concerne les Permis Amodiés, les travaux miniers
d'extraction, de production, de traitement, de transport interne, de manutention, de
concentration, de traitement métallurgique, de raffinage et autres, de traitement
des produits et d'aménagement et de restauration des périmètres d'exploitation.
«Exploration » signifie, en ce qui concerne les Permis Amodiés, toutes les opérations
où les travaux réalisés ayant pour objet d'établir notamment l'existence, la
localisation, la quantité, la qualité ou l'étendue d'un gisement commercial de minerai
de cuivre ou de cobalt à l'intérieur des périmètres couverts par les Permis Amodiés, y
compris la préparation d'une étude de faisabilité et toute autre étude ou analyse.

Page 4 sur 26
Contrat d’amodiation n° 1679/12087/SG/GC/2017
< Jour Ouvrable » signifie un jour autre que le samedi, le dimanche ou un jour férié
légal en République Démocratique du Congo.

«| LIBOR » signifie le Taux de Fixation des Intérêts pour les dépôts (Znrerest
Settlement Rate for deposits) en Dollars américains (USD) de l'Association des
Banquiers Britanniques par période de trois (3) mois, tel qu'affiché sur la page
appropriée de l'écran Reuters à partir de onze (11) heures, deux (2) Jours Ouvrables
avant chaque échéance de paiement de la redevance. Si la page est remplacée ou si le
service cesse d'être disponible, l'Amodiataire et l'Amodiant (tous deux agissant
raisonnablement) doivent convenir d'une autre page ou d'un service affichant le taux
approprié.

« Mt/Cuivre » signifie un million de tonnes de cuivre.

« Opérations » signifie l'Exploration, le Développement, et l'Exploitation des Permis
Amodiés et la gestion et la commercialisation des Produits.

«Permis Amodiés » signifie les Permis d'Exploitation couvrant deux carrés du PE 464
et un carré du PE 1077, y compris les droits qui y sont attachés, et amodiés par
l'Amodiant à l'Amodiataire conformément au présent Contrat d'Amodiation.

« Polygone Amodié » signifie les trois (3) carrés, dont deux (2) carrés et un (1)
carré, couverts respectivement par les PE 464 et 1077, amodiés à l'Amodiataire :

« Produits » signifie tous les produits finis provenant de l'exploitation de minerai de
cuivre, de cobalt et/ou d'autres substances associées valorisables, sur les Permis
Amodiés, y compris les concentrés cupro-cobaltifères, les cathodes de cuivre et de
cobalt et, le cas échéant, le cuivre à haute teneur.

« Programme » signifie une description raisonnablement détaillée des Opérations à
conduire et des objectifs à poursuivre par l'Amodiataire pendant une période donnée
à déterminer, au cours de la Période d'Exploration et de la Période de Développement.
« Réserves Prouvées » a le sens qui est attribué à « Proved Reserves » dans le Code
JORC.

« Réglementation Minière » signifie la loi n° 007/2002 du 11 juillet 2002 portant
Code Minier de la République Démocratique du Congo et le décret n° 038/2003 du 26
mars 2003 portant Règlement Minier.

1.2.Interprétation
12.1 Le « niveau de minéralisation » dans les Permis Amodiés sera déterminé
conformément aux méthodes et à la terminologie du Code JORC :
1.2.2 La référence à «une quantité de cuivre ou au Cuivre» concernant les
Permis Amodiés inclura également l'Equivalent Cobalt-Cuivre, notamment

en ce qui concerne la détermination :

Page 5 sur 26
Contrat d’amodiation n° 1679/12087/SG/GC/2017
12.3

124

Article 2.

2.1

2.11

212

() de la base pour le calcul du montant de pas de porte à payer par
l'Amodiataire ;

(ii) de la quantité totale de minerai que contient ou contiennent le ou les

gisement(#) mis en évidence sur l'ensemble du Polygone Amodié, Cette
quantité sera couverte par le présent Contrat d'Amodiation qui pourra
être remplacé, le cas échéant et après accord des Parties, par un
contrat de cession.

Les « normes internationales de l'industrie minière » ou les « normes de

l'industrie» se réfèrent aux normes généralement applicables dans

l'industrie minière internationale [ce qui comprend, le cas échéant, [la

Charte et] les Dix Principes du Développement Durable du Conseil

International des Mines et des Métaux (ICMM).

Les références à :

* une personne incluent toute société, tout partenariat, ou toute
association sans personnalité morale (disposant, ou non, d'une
personnalité juridique distincte) ;

“une société incluent toute société, société commerciale, ou personne
morale, où qu'elle soit constituée ; et

* toute référence de ce type sera interprétée de manière à inclure les
successeurs, cessionnaires ou ayants droit autorisés de cette personne
ou société, et toute référence aux représentants d'une personne ou
d'une société se rapportera à ses dirigeants, salariés, conseils
juridiques ou autres conseillers professionnels, sous-traitants, agents,
avocats et autres représentants dûment autorisés.

P ICIP A

Objet

L'objet du présent Contrat d'Amodiation est d'accorder une amodiation à
l'Amodiataire sur les droits miniers attachés aux Permis Amodiés,
conformément à la Réglementation Minière applicable.

Cette amodiation, accordée par l'Amodiant à l'Amodiataire, comporte le
droit exclusif et total d'effectuer sur le périmètre délimité au point D) du
préambule du présent Contrat d'Amodiation, tous travaux d'Exploration,
de Développement et d'Exploitation et de disposer, en toute propriété et
liberté, des Produits qui en sont extraits, dans le respect des dispositions
de la Réglementation Minière, dans la limite de l'exploitation effective de
minerai sur l'ensemble du périmètre couvert par les Permis Amodiés.

Page 6 sur 26
Contrat d'amodiation n° 1679/12087/SG/GC/2017
2.1.3

2.2
221

2,22

Article 3.

Les Parties reconnaissent que les droits d'Exploration, de Développement
et d'Exploitation accordés à l'Amodiataire au titre du Contrat
d'Amodiation concernent le cuivre, le cobalt et d'autres substances

valorisables.

Durée

Date d'Entrée en Vigueur de l'Amodiation

Le présent Contrat d'Amodiation et les droits découlant des présentes

entreront en vigueur, entre les Parties après son enregistrement par le

CAMI conformément aux dispositions de l'article 179 du Code en

application de la clause 4.1 ci-dessous, étant entendu que, dans tous les

cas, cette date sera postérieure à la date de signature du présent Contrat
d'Amodiation (la « Date d'Entrée en Vigueur de l'Amodiation »).

Date d'Expiration de l'Amodiation

Aux fins de la Clause 2.1.2, les Parties reconnaissent que le présent

Contrat d'Amodiation et les droits découlant des présentes resteront en

vigueur pour une durée de quinze (15) ans renouvelable, pour la même

période, après négociations entre les Parties. Dans tous les cas, avant
cette date, le présent Contrat peut prendre fin à la première des dates
suivantes :

(i) la date à laquelle l'ensemble des Produits résultant de l'exploitation
sont obtenus dans la limite des Réserves Prouvées contenues dans le
minerai exploité au titre des Permis Amodiés (ou l'Equivalent Cuivre-
Cobalt et autres substances associées) ; ou

(ii) la date à laquelle les Permis Amodiés ne pourront plus être ni
renouvelés ni prolongés dans toute la mesure permise par la
Réglementation Minière (la « Date d'Expiration de l'Amodiation »).

PPOSABI ISTRI AT
"A LA

Les Parties conviennent que le présent Contrat d'Amodiation sera enregistré au
Cadastre Minier et l'Amodiant s'assurera que les droits de l'Amodiataire au titre du
présent Contrat d'Amodiation, et relatifs aux Permis Amodiés, demeurent valides et
opposables aux tiers et enregistrés au Cadastre Minier.

Article 4.

PAIEMENT A L'AMODIANT

4.1 Pas de Porte

Page 7 sur 26
Contrat d’amodiation n° os
42

Au titre de droit d'accès au business avec l'Amodiant, l'Amodiataire paiera à ce
dernier un pas de porte dont le montant, non remboursable et les modalités de
paiement seront déterminés dans un avenant ad hoc à conclure au terme de
l'étude de faisabilité.

D'ores et déjà les Parties conviennent que le pas de porte sera calculé à partir
des réserves déterminées dans l'étude de faisabilité sur base du taux de
35USD/TCu.

Les réserves supplémentaires au-delà des réserves déterminées dans l'étude de
faisabilité donneront lieu au pas de porte additionnel.

Toutefois l'Amodiataire accepte pour marquer son accord de payer le pas de
porte, de payer anticipativement 1.000.000 USD (un million de Dollars
américains) au titre d'avance sur le pas de porte, dès l'Entrée en Vigueur du
Contrat.

Royalties

En contrepartie des droits accordés par l'Amodiant à l'Amodiataire au titre du
présent Contrat d'Amodiation et pour l'utilisation des Permis Amodiés,
l'Amodiataire paiera à l'Amodiant une redevance d'amodiation de 1,5% (un
pourcent et demi) du Chiffre d'Affaires Brut réalisé effectivement par
l'Amodiataire, impôt sur les revenus locatifs compris.

Le premier paiement de Royalties interviendra le 2 Mars 2018. À cette date, les
royalties seront calculées sur la base des recettes brutes prévisionnelles
déterminées dans l'étude de faisabilité. Par la suite le loyer sera calculé sur les

recettes brutes réelles.

Article 5. “AI AIR
L'amodiation accordée par le présent Contrat d'Amodiation comprend les droits définis à
l'article 1.1 et 2.1

Article 6. ARA Al

6.1.

6.2.

L'Amodiataire déclare et garantit qu'il a la capacité et le pouvoir de conclure et
d'exécuter le présent Contrat d'Amodiation et que toutes les autorisations
requises ont été obtenues et qu'il est éligible aux droits miniers conférés par le
présent Contrat d'Amodiation, conformément à la Réglementation Minière.

A l'égard des Permis Amodiés, l'Amodiant déclare et garantit que :

6.2.1. Il a la capacité et le pouvoir de conclure et d'exécuter le présent Contrat
d'Amodiation et que toutes les autorisations requises ont été obtenues ;

Page 8 sur 26
Contrat d'amodiation n° 1679/12087/SG/GC/2017
Gre;e:

6.2.3.

6.2.4.

6.2.5.

Article 7.

Il est titulaire exclusif des Permis Amodiés et des droits qui en
découlent :

Le Permis Amodié n'est soumis à aucune charge, privilège ou sûreté
quelconque en faveur des tiers et ne fait l'objet d'aucune procédure,
revendication ou différend qui pourrait affecter les droits de
l'Amodiataire sur les Permis Amodiés :

Aucune notification d'annulation, de retrait, de manquement, d'application
de pénalités, de suspension d'activités ou toute forme de sanction des
autorités Congolaises, n'a été reçue ou n'est, à sa connaissance, attendue
par l'Amodiant : et

A sa connaissance, toute Exploration, Développement ou autres Opérations
menées par lui ou pour son compte sur les Permis Amodiés ont été
exécutés conformément aux règles de l'art et dans le respect de la
Réglementation Minière applicable.

OBLIGATIONS DES PARTIES

7.1 Obligations de l'Amodiataire

L'Amodiataire assumera ses responsabilités propres résultant de l'Article 177 du
Code Minier dans les limites des Droits Miniers Amodiés notamment.

Les principales obligations de l'Amodiataire au titre du présent Contrat
d'Amodiation sont les suivantes :

F1

7:12

7.13

714

L'Amodiataire prend à sa charge tous les impôts (droits superficiaires),
taxes et redevances dus à l'Etat tels que prévus dans la Réglementation
Minière relatifs auxdits Permis d'Exploitation qui soient imposables à
l'Amodiant conformément au Code Minier étant entendu que l'inexécution
de cette obligation donnera le droit à l'Amodiant d'appliquer la clause
résolutoire conformément à l'article 177(a) du Code Minier.

Si l'Amodiataire effectue ces paiements directement, il aura l'obligation
de soumettre à l'Amodiant les quittances correspondantes dans les 3 jours
suivant leur réception.

L'Amodiataire paiera les Royalties et le Pas de Porte conformément à la
Clause 4 ci-haut.

L'Amodiataire s'engage à appliquer toutes les lois et la réglementation
concernant la conduite des Opérations sur les Permis Amodiés ; étant
entendu que l'inexécution de cette obligation donnera le droit à l'Amodiant
de résilier le présent Contrat d'Amodiation conformément à l'article
177(b) du Code Minier.

L'Amodiataire réalisera les investissements nécessaires pour poursuivre
l'Exploration et le Développement des Permis Amodiés sur la base des

Page 9 sur 26
Copfrat d’amodiation n° Dr.
Budgets et des Programmes et plus généralement conformément aux
exigences minimales de la Réglementation Minière et qui correspondront
plus généralement aux normes internationales de l'industrie minière. Le
but poursuivi par l'exécution des travaux d'Exploration est d'identifier des
Réserves Prouvées de cuivre et/ou de cobalt sur l'ensemble du périmètre
des Permis Amodiés.

7.15 L'Amodiataire s'engage à prendre toutes les dispositions nécessaires pour
assurer sous sa seule responsabilité, la sécurisation de tout le périmètre
couvert par les Permis Amodiés.

7.16 L'Amodiataire réalisera aussi, conformément à la Règlementation Minière,
la maintenance et la réhabilitation dans des conditions conformes à la
Réglementation Minière et qui correspondent plus généralement aux
normes internationales de l'industrie minière.

7.17 L'Amodiataire s'engage à réaliser l'Etude de Faisabilité dans un délai de
dix-huit mois comptés à partir de la signature du contrat. Avant
l'Exploitation, et sauf accord contraire des Parties motivé par le souci de
maintenir les Permis Amodiés en vigueur, l'Amodiataire transmettra à
l'Amodiant une étude de faisabilité réalisée conformément à la
Règlementation Minière et qui correspond aux normes internationales de
l'industrie minière, ayant au moins les informations listées à l'Annexe 2.

7.1.8 L'Amodiataire s'engage à promouvoir le développement social des
communautés environnantes, selon un cahier des charges à adopter après
concertation avec ces communautés.

7.19 L'Amodiataire s'engage à donner à l'Amodiant, par préférence aux tiers,
l'opportunité de prester des services et de livrer des fournitures
nécessaires aux Opérations pourvu que les conditions offertes par
l'Amodiant soient commercialement concurrentielles et soient conformes
aux spécifications requises.

7.110. L'Amodiataire accordera à l'Amodiant sans restriction et selon les mêmes
conditions que celles faites aux autres usagers de l'Amodiataire, le libre
accès et usage des infrastructures routières, fluviales et autres situées à
l'intérieure du périmètre couvert par les Droits Miniers Amodiés.

7.2. Obligations de l'Amodiant
Les obligations principales de l'Amodiant au titre du présent Contrat

d'Amodiation sont les suivantes :
(i) donner accès à l'Amodiataire à toutes les données, informations,

registres et rapports relatifs aux Permis Amodiés ;
(ii) préparer et déposer une demande d'enregistrement du Contrat
d'Amodiation au CAMI conformément aux dispositions des articles 177-

Page 10 sur 26
Comffat d'amodiation n° 1679/12087/5G/GC/2017
172 du Gode Minier et des articles 369 et 370 du Règlement Minier

dans les dix jours ouvrables suivant l'entrée en vigueur du contrat à
condition que l'Amodiataire lui fournisse en temps utile toute
l'information exacte requise par l'Article 370 du Règlement Minier,
étant entendu que l'Amodiataire s'engage par le contrat à le faire :

(iii) sauf négligence ou faute de l'Amodiataire, défendre les Droits Miniers
Amodiés lorsqu'un tiers présenterait des demandes ou introduirait une
action en justice contre l'Amodiant ou l'Amodiataire portant sur ces
droits miniers ; et le défendre en cas de trouble de jouissance et lui
apporter toute son assistance ;

(iv) sans préjudice des obligations spécifiques incombant à l'Amodiataire
(telles que définies à la Clause 7.1 ci-dessus), soutenir et assister
l'Amodiataire à remplir ses obligations au titre de la Réglementation
Minière congolaise et dans ses relations avec les autorités congolaises,
dans le but de préserver la validité et la conformité des Permis
Amodiés et garantir à l'Amodiataire une jouissance paisible pour la
réalisation de ses travaux d'Exploration, de Développement et
d'Exploitation : les Parties conviennent que l'obligation mentionnée dans
le présent paragraphe (iv) s'entend d'une obligation de moyens :

(v) sans préjudice des obligations spécifiques incombant à l'Amodiataire
(telles que définies à la Clause 7.1 ci-dessus), maintenir les Permis
Amodiés pleinement en vigueur, et les renouveler pour la durée
maximale autorisée par la Réglementation Minière congolaise en vigueur
avant l'expiration desdits Permis ;

(vi) accomplir, aux frais exclusifs de l'Amodiataire, toutes autres
démarches administratives requises pour garantir l'opposabilité des
droits accordés à l'Amodiataire au titre du présent Contrat
d'Amodiation :

7.3. Obligations Mutuelles
L'Amodiant et l'Amodiataire s'engagent à coopérer pour assurer l'opposabilité du
présent Contrat d'Amodiation, sa validité et le renouvellement immédiat du

Permis Amodié, aux frais de l'Amodiataire.

Article 8.  RESILTATION
L'Amodiant aura le droit de résilier le présent Contrat d'Amodiation, sans préjudice de
réclamations en dommages et intérêts, notamment dans l'hypothèse où :

Page 11 sur 26
ftrat d’amodiation n° HER
8.1 L'Amodiant a notifié à l'Amodiataire un manquement à une obligation de paiement
visée aux Clauses 7.1.1 et 7.1.2 et l'Amodiataire n'a pas remédié audit manquement
dans les quatre-vingt-dix (90) jours qui suivent cette notification ;

8.2 L'Amodiant a notifié à l'Amodiataire un manquement à la Clause 7.1.3, qui,
conformément à l'article 177 du Code Minier, est susceptible d'avoir des
conséquences financières et administratives préjudiciables pour l'Amodiant et si
l'Amodiataire n'a pas :

8.2.1 remédié audit manquement dans les quatre-vingt-dix (90) jours qui suivent
la notification : ou

8.2.2 commencé à y remédier dans ledit délai de quatre-vingt-dix (90) jours,
étant entendu que dans cette hypothèse, l'Amodiataire devra continuer à
faire tout effort raisonnable et devra prendre toute mesure appropriée
afin de remédier à ce manquement dans un délai raisonnable après ladite
période de quatre-vingt-dix (90) jours :

8.3 L'Amodiant a notifié à l'Amodiant un manquement significatif à une obligation
importante visée aux Clauses 7.1.4 à 7.18 et l'Amodiataire n'a pas :

8.3.1. remédié audit manquement dans les quatre-vingt-dix (90) jours qui suivent
la notification ;

8.3.2. commencé à y remédier dans ledit délai de quatre-vingt-dix (90) jours,
étant entendu que dans cette hypothèse, l'Amodiataire devra continuer à
faire tout effort raisonnable et devra prendre toute mesure appropriée
afin de remédier à ce manquement dans un délai raisonnable après ladite
période de quatre-vingt-dix (90) jours.

Article 9.  SUPERVISION
9.1. Droit d'inspection
9.11  Moyennant un préavis donné à l'Amodiataire, l'Amodiant aura, jusqu'à la
Date d'Expiration de l'Amodiation, un droit de surveillance et d'inspection
des travaux de l'Amodiataire effectués sur l'ensemble du périmètre
couvert par les Permis Amodiés.
9.12 L'Amodiant peut, pour des besoins d'évaluation, prélever des échantillons
des minerais se trouvant sur le périmètre couvert par les Permis Amodiés.
9.13 Il est cependant convenu que ni l'Amodiant ni ses agents dûment mandatés
n'ont aucun droit de déplacer des minerais sans l'accord préalable de
l'Amodiataire.
9.2 Comité de suivi

Page 12 sur 26
cp n° 1679/12087/SG/GC/2017

L
9.2.1

9.2.2

9.2.3

Article 10.

L'Amodiant et l'Amodiataire créeront un comité conjoint dont la
composition initiale et les missions seront diffusées à la Date d'Entrée en
Vigueur de l'Amodiation. (le « Comité Conjoint »).

L'Amodiataire devra, pendant la Période d'Exploration, communiquer de
façon régulière (au moins à la fin de chaque trimestre) à l'Amodiant et au
Comité Conjoint les rapports et les résultats des travaux d'exploration. Le
Comité Conjoint pourra examiner et discuter de ces informations à titre
consultatif

Le Comité Conjoint discutera également de tout autre sujet d'importance
concernant la conduite du Programme de Travaux d'Exploration, y compris
les circonstances dans lesquelles l'Amodiataire requiert le soutien de
l'Amodiant. Le Comité Conjoint communiquera, par écrit avec copie à
l'Amodiant, ses avis relatifs à tous les sujets examinés et/ou discutés
avec l'Amodiataire.

: PERIODE D'EXPLORATION

10.1 Programme des Travaux et Budget

10.1.1

L'Amodiataire déclare par la présente son engagement de mettre en
œuvre, pendant la Période d'Exploration, un programme d'exploration
établi conformément aux normes internationales de l'industrie minière
dans le but d'identifier des Ressources de cuivre, de cobalt et/ou d'autres
substances valorisables, sur l'ensemble du périmètre couvert par les
Permis Amodiés.(le « Programme de Travaux d'Exploration »).

La Période d'Exploration sera composée des Phases d'Exploration et des
engagements minimums de dépenses à communiquer par l'Amodiataire, dans
les 30 jours qui suivent la signature du présent Contrat, et qui feront

partie intégrante de celui-ci.

10.2. Date de commencement de la période d'exploration

L'Amodiant et l'Amodiataire conviennent que toutes les activités énumérées ci-
dessous devront être accomplies avant le début de la Période d'Exploration :

10.2.1.

10.2.2.

la mise à jour, l'enregistrement auprès du CAMT et l'approbation par la
DPEM (Direction chargée de la Protection de l'Environnement Minier) des
Plans Environnementaux pour les Permis Amodiés :

la preuve satisfaisante de la constitution effective de la sûreté
financière de réhabilitation requise par les Plans Environnementaux pour
les Permis Amodiés :

Page 13 sur 26
Cofifat d'amodiation n° Fe
10.3.

10.4.

10.2.3.

la nomination des membres et du Directeur du Comité Conjoint.

Durée de la Période d'Exploration

10.3.1.

10.32.

10.3.3.

l'Amodiataire devra commencer les travaux d'exploration au plus tard
[30] jours après la date à laquelle l'Amodiataire aura payé à l'Amodiant le
premier acompte, et ce après une notification faite à l'Amodiant.
l'Amodiataire aura le droit de réaliser des travaux d'exploration pendant
une période de neuf mois calendaire à compter de la Date de notification
susmentionnée (la «Période d'Exploration»), étant entendu que la
Période d'Exploration peut être prolongée à la demande de l'Amodiataire
acceptée par l'Amodiant ou pendant la durée d'un Evénement de Force
Majeure conformément à la Clause 13 où pendant le temps nécessaire à la
résolution d'un litige.

Au terme de la Période d'Exploration, une étude de faisabilité devra être
présenté à l'Amodiant pour acceptation.

Résultats et échantillons

La propriété des résultats (y compris des recherches, rapports ou autres
produits des travaux) et des échantillons physiques résultant des activités de

forage sera allouée de la manière suivante :

10.4.1.

10.4.2.

10.43.

10.44.

les résultats et les échantillons physiques relatifs au Permis Amodié
seront détenus conjointement par l'Amodiataire et l'Amodiant jusqu'à la
restitution des Permis concernés à l'Amodiant ;

sans préjudice de l'obligation de communiquer les rapports concernant les
résultats d'exploration à l'Amodiant et au Comité Conjoint, les originaux
de tels rapports et les échantillons physiques resteront sous la seule
garde de l'Amodiataire et seront conservés dans les locaux de
l'Amodiataire en RDC, jusqu'à ce que le Permis auquel ils correspondent
soit restitué à l'Amodiant, auquel cas lesdits rapports et échantillons
physiques seront transmis ou mis à disposition de l'Amodiant
conformément à la Clause 9.2.2.

l'Amodiant aura le droit d'accéder par lui-même ou par un tiers
mandataire de son choix aux originaux des rapports et aux échantillons
physiques sous la garde de l'Amodiataire dans ses locaux pour effectuer
une inspection ou des essais ou toute autre vérification à sa discrétion, à
condition d'informer l'Amodiataire de manière raisonnablement anticipée
pour ne pas perturber les Opérations.

Les Parties reconnaissent l'importance de protéger l'intégrité et la
qualité des échantillons physiques. Les Parties reconnaissent qu'au moins
un quart des échantillons originaux seront conservés jusqu'à la

Page 14 sur 26
2 d’amodiation n° 1679/12087/SG/GC/2017

7
Art

114

11:2.

113.

Art!

restitution des Permis à l'Amodiant. Tous tests additionnels requis ou
initiés par l'Amodiant seront réalisés aux frais de l'Amodiant.

104.5. Les originaux des rapports d'exploration et les échantillons physiques
correspondant aux Permis Amodiés seront mis à la disposition de
l'Amodiant au lieu de son choix en RDC, dans les 30 jours qui suivent la
restitution des Permis, et aux frais de l'Amodiant.

icle 11. PERIODE DE DEVELOPPEMENT

l'Amodiataire aura le droit de poursuivre les travaux de recherche et toutes
autres activités de développement qu'elle jugera opportuns dans le but d'établir
des Réserves Prouvées et de parvenir à une exploitation économiquement viable
des Permis Amodiés contenant du cuivre, du cobalt et/ou d'autres substances
valorisables ;
l'Amodiataire aura le droit de poursuivre ses activités sur le périmètre des Permis
Amodiés pendant la Période de Développement sur la base d'un programme de
travail, établi conformément aux normes internationalement admises pour
identifier les Réserves Prouvées et, actualisé au moins annuellement selon les
recommandations formulées par le Comité Conjoint, et communiqué à l'Amodiant (le
<« Programme de Travaux de Développement »).
La Période de Développement commencera à la date d'approbation du premier
Programme de Travaux de Développement par l'Amodiant et l'Amodiataire (la
«Date de Commencement de Période de Développement »). La Période de
Développement sera celle retenue par le Comité Conjoint suivant les
recommandations formulées sur le Programme des Travaux de Développement, (la
« Durée de la Période de Développement »), étant entendu que la Durée de la
Période de Développement peut être prolongée dans les cas suivants :
> en cas de difficulté d'accès aux Permis Amodiés, dûment notifiée et justifiée
par écrit à l'Amodiant, y compris pour des raisons sécuritaires ou des
questions relatives aux communautés environnantes et/ou à des mineurs
artisanaux, pendant la durée nécessaire pour surmonter ces difficultés ;

en Cas de Force Majeure conformément à la Clause 13 :

pendant la durée nécessaire à la résolution d'un litige.

icle 12. CESSION
12.1. Cession des droits et obligations
121.1. Aucune Partie ne pourra céder ses droits et obligations résultant du
présent Contrat d'Amodiation sans le consentement préalable et écrit
de l'autre Partie.

Page 15 sur 26
je" d’amodiation n° 1679/12087/SG/GC/2017

E
12.12. Nonobstant les termes de l'Article 12.1, chaque Partie peut céder
ses droits et obligations résultant du présent Contrat d'Amodiation à
un Affilié, étant entendu que ladite cession ne peut intervenir que
pour des besoins légitimes de réorganisation, dûment documentés à
l'attention de l'autre Partie.

121.3. Dans l'hypothèse où cet Affilié cesse d'être un Affilié, la Partie
cédante s'engage à prendre toutes les mesures requises afin de
s'assurer que cet Affilié lui rétrocède sans délai l'ensemble des droits
et obligations résultant du présent Contrat d'Amodiation.

121.4. Les Parties concluront les accords nécessaires et effectueront les
formalités administratives (en particulier auprès du CAMI) pour les
besoins de l'opposabilité de la cession et, le cas échéant, de la

rétrocession.
12.2. Changement de contrôle

12.2.1. Sans préjudice des stipulations de l'Article 12.1, le consentement
préalable de l'Amodiant sera requis en cas de projet de vente ou
d'achat de parts, titres ou de participation dans le capital de
l'Amodiataire ou de l'un de ses Affiliés, lorsqu'une telle vente ou un tel
achat entraîne, directement ou indirectement, un changement dans le
Contrôle de l'Amodiataire (la « Transaction Envisagée »).

12.2.2. Ce droit d'agrément est accordé en vue de permettre à l'Amodiant de
déterminer, de manière discrétionnaire, si la Transaction Envisagée est
susceptible d'impacter la capacité de l'Amodiataire d'exécuter ses
obligations au titre du présent Contrat d'Amodiation, ou de manière plus
générale, d'impacter les intérêts de l'Amodiant.

12.2.3. Dans les trente Jours Ouvrables suivant la date à laquelle l'Amodiataire
a eu connaissance du projet de la Transaction Envisagée, l'Amodiataire
devra en avertir l'Amodiant par écrit, cette notification devant être
accompagnée de l'ensemble des informations (i) documentant de
manière complète la Transaction Envisagée et (ii) permettant de
justifier des capacités techniques et financières de l'entité projetant
d'acquérir lesdites parts ou participations dans le capital de
l'Amodiataire ou de son Affilié (la « Notification de la Transaction
Envisagée »).

12.2.4.L'Amodiataire devra, à ses frais exclusifs, communiquer à l'Amodiant
toute information ou preuve que l'Amodiant pourrait raisonnablement
requérir de nature à documenter la Transaction Envisagée ou en vue de

déterminer si la Transaction Envisagée est susceptible) d'impacter
Page 16 sur 26
trat d'amodiation n° Tr ÿ
négativement la capacité de l'Amodiataire d'exécuter ses obligations au
titre du présent Contrat d'Amodiation, ou de manière plus générale,
d'impacter les intérêts de l'Amodiant.

12.2.5.Les Parties conviennent que l'Amodiant ne sera aucunement tenu
d'accorder son consentement à la Transaction Envisagée, étant entendu
que son silence ne pourra valoir acceptation de la Transaction
Envisagée.

12.3. Sous-amodiation

Conformément à l'article 177 du Code Minier, l'Amodiataire s'interdit, pendant
toute la durée du présent Contrat d'Amodiation, de sous-amodier le Permis
Amodié.

Article 13. RCE MA.

13.1.

13.2.

18.3.

13.4.

Si une Partie est affectée par un Cas de Force Majeure qui empêcherait
cette Partie de remplir tout ou partie de ses obligations au titre du présent
Contrat d'Amodiation, elle en notifiera par écrit l'autre Partie le plus +ôt
possible, et dans tous les cas dans un délai de quinze (15) Jours Ouvrables à
compter de la prise de connaissance du Cas de Force Majeure, en indiquant
avec précision les événements constitutifs du Cas de Force Majeure ainsi que
la durée estimée de la suspension de l'exécution des obligations affectées.
Nonobstant toute clause contraire, les Parties conviennent que la survenance
d'un Cas de Force Majeure ne pourra suspendre l'exécution des obligations de
paiement à la charge de l'Amodiataire reprises aux termes de l'Article 4.

La durée de la Période de d'Exploration ou de la Période de Développement,
sera, le cas échéant, augmentée de la durée du Cas de Force Majeure.

Si le Cas de Force Majeure perdure plus de 12 (douze) mois, chacune des
Parties aura le droit de demander la résiliation du présent Contrat
d'Amodiation conformément aux stipulations de l'Article 17 sans nouvelle
obligation ou devoir entre les Parties.

Article 14. RI ABI

14.1.

14.2.

L'Amodiant et l'Amodiataire acceptent la responsabilité solidaire et indivisible
vis-à-vis de l'État conformément aux dispositions de l'article 177 du Code
Minier. L'Amodiataire est, nonobstant toute clause contraire, redevable des
impôts, taxes et redevances dus en vertu des Permis d'Exploitation à compter
de la Date d'Entrée en Vigueur de l'Amodiation.

Toutefois, en cas de défaillance de l'Amodiataire, l'Amodiant est responsable

vis-à-vis de l'État, sous réserve de son droit de recours contre l'Amodiataire
Page 17 sur 26
ntrat d'amodiation n° 1679/12087/SG/GC/2017

3
pour tous les montants, intérêts et pénalités en découlant, conformément aux
dispositions de l'article 177 du Code Minier.

Article 15.

AUTI ATI

15.1. Confidentialité

15.11.

15.12.

15.13.

Annonces

Aucune annonce publique, d'une quelconque nature (y compris tout
communiqué de presse ou toute divulgation) ne sera faite en relation avec
le présent Contrat d'Amodiation, sauf accord contraire convenu par écrit
entre les Parties, excepté si le droit en vigueur en République
Démocratique du Congo ou le droit applicable à l'un des Affiliés des
Parties l'exige, y compris toute réglementation de tout marché boursier
auquel toute Partie ou l'un de ses Affiliés est soumis.

Informations confidentielles

Sous réserve des stipulations des Articles 15.1.3 et 15.1.6, chaque Partie
préservera la confidentialité, et veillera à ce que ses dirigeants,
employés, agents et conseils professionnels respectifs préservent la
confidentialité de toutes informations, tous documents et tous autres
supports fournis à l'une des Parties, notamment par une autre Partie, l'un
de ses consultants ou conseils, ou reçus par elle, y compris par toute
autorité, en relation avec le présent Contrat d'Amodiation et/ou toute
discussion ou document en lien avec sa négociation, et identifiés comme
confidentiels (les « Informations Confidentielles »).

Exclusions

L'Article 15.1.2 ne s'applique pas :

(i) aux informations qui sont, ou deviennent, disponibles
publiquement (autrement que par violation du présent Contrat
d'Amodiation) ou développées de manière indépendante par
une Partie :

(ii) aux informations dont la partie destinataire est en mesure de
démontrer qu'elles étaient en sa possession avant leur
divulgation, tel qu'attesté par des pièces écrites ;

(ii) aux informations communiquées par une Partie à des Affiliés,
des dirigeants, des employés, des consultants indépendants et
des conseils professionnels mandatés par une Partie, des
contractants existants ou potentiels, des investisseurs
potentiels, des banques ou des institutions financières, en lien

Page 18 sur 26
ntrat d’amodiation n° 1679/12087/SG/GC/2017

DA » )
avec l'obtention de financements, pour l'évaluation des projets
associés au développement du Permis d'Exploitation et sur la
base des informations strictement nécessaires, sous réserve
que le destinataire concerné des Informations
Confidentielles :

a. soit soumis à une obligation de confidentialité au titre
d'obligations professionnelles ou contractuelles ; ou

b. soit informé de la nature confidentielle de ces
Informations Confidentielles et s'engage par écrit à
respecter des restrictions de confidentialité
substantiellement identiques à celles stipulées dans le
présent Article 15.1 ;

(iv) à la divulgation d'informations, dans la mesure requise par la

loi, par toute juridiction compétente, une instance de
régulation ou un marché boursier reconnu ; et

(V) aux divulgations d'informations auxquelles les Parties ont

préalablement donné leur accord écrit.

15.14. Obligations de confidentialité
Aux fins de l'Article 15.1.2, les Parties devront :

(0)

conserver tout document, équipement et matériel qui font
partie des Informations Confidentielles dans des zones sûres
et des fichiers séparés, avec un accès restreint, afin
d'empêcher que les Informations Confidentielles ne soient
divulguées à des personnes non autorisées ;

(ii) maintenir des procédures administratives adéquates, afin de

prévenir toutes pertes d'Informations Confidentielles ; et

(ii) informer immédiatement l'autre Partie en cas de pertes

15.15. Restitut

éventuelles de toutes Informations Confidentielles de sorte
que cette dernière puisse demander une mesure conservatoire
ou prendre des mesures appropriées.

ion d'Informations Confidentielles

A la demande d'une Partie, l'autre Partie devra :

1. détruire ou retourner à cette dernière tous les documents
et supports (et toutes les copies) contenant, reflétant,
intégrant, ou fondés sur des Informations Confidentielles ;

Page 19 sur 26
ntrat d’amodiation n° 1679/12087/SG/GC/2017 }}
effacer toutes les Informations Confidentielles de son système
informatique ou qui sont stockées sous forme électronique : et

certifier par écrit à cette dernière qu'elle s'est conformée aux
exigences du présent Article 15.1 étant entendu que l'Amodiant
peut conserver les documents et supports contenant, reflétant,
intégrant ou fondés sur les Informations Confidentielles dans la
mesure requise par la loi ou par toute autorité gouvernementale ou
réglementaire, ainsi que les procès-verbaux de toute réunion de ses
organes sociaux, et tout document de travail incorporant des
Informations Confidentielles.

Lorsque les systèmes informatiques réalisent une sauvegarde
électronique automatique de données empêchant la destruction des
Informations Confidentielles contenues dans ces systèmes
informatiques sans les endommager, toute Partie est autorisée,
sous réserve d'une notification préalable à l'autre Partie, à
conserver lesdites Informations Confidentielles pour une durée
égale à celle durant laquelle les données informatiques sont
habituellement sauvegardées.

Toutes les Informations Confidentielles qui ne sont pas restituées
ou détruites restent soumises aux stipulations du présent Article
1541.

15.1.6. Durée des obligations de confidentialité

152.

15.3.

Les obligations contenues dans le présent Article 15.1 expireront au
terme d'une période de vingt-quatre (24) mois à compter de la Date
d'Expiration de l'Amodiation sous réserve que cette expiration soit sans
préjudice de toute obligation continue des Parties de préserver le
caractère confidentiel de toute information dès lors que cette obligation
est imposée par la loi.
Divisibilité
Il est convenu que la non-validité, l'inopposabilité, l'illégalité, l'inefficacité ou
l'impossibilité de mettre en œuvre une stipulation du présent Contrat
d'Amodiation n'affectera aucunement la validité, l'opposabilité, la légalité,
l'efficacité et la mise en œuvre de ses autres stipulations, qui continueront
de trouver application. Toutefois, les Parties négocieront de bonne foi en vue
du remplacement de la stipulation concernée par une stipulation valable,
opposable, légale, efficace et présentant autant que possible les mêmes
effets que ceux qu'elles attendaient de la stipulation remplacée.

Page 20 sur 26
trat d’amodiation n° 1679/12087/SG/GC/2017
15.4.

15.5.

15.6.

Aucune modification du présent Contrat d'Amodiation ne sera valide et ne
fera partie du présent Contrat d'Amodiation à moins d'avoir été faite par
écrit et signée par les Parties.
Intégralité de l'accord des Parties
Le présent Contrat d'Amodiation constitue l'intégralité de l'accord entre les
Parties, et remplace toutes les déclarations et accords antérieurs relatifs à
l'objet des présentes, verbaux ou écrits.
Notifications
145.1 Toutes notifications, requêtes, demandes et/ou autres
communications se rapportant au présent Contrat d'Amodiation se
feront par écrit et seront réputées avoir été faites lorsqu'elles ont
été envoyées aux Parties, par lettre recommandée ou par porteur
avec accusé de réception, :
Pour l'AMODIANT :
LA GENERALE DES CARRIERES ET DES MINES 5.A.
A l'attention du Directeur Général
419, boulevard Kamanyola
B.P. 450 - Lubumbashi
République Démocratique du Congo
Pour l'AMODIATAIRE :
FRETIN CONSTRUCT SARL
A l'attention de Monsieur le Gérant
56, Avenue Lukusa
Commune de la &ombe
Kinshasa

14.5.2 Les notifications et/ou autres communications seront valables et
seront réputées avoir été effectuées (i) en cas de réception du
courrier recommandé par la poste ou par porteur, à la date de la
remise si celle-ci est opérée pendant les heures normales de service
ou, sinon, le Jour Ouvrable suivant le jour de la réception :

14.5.3 Tout changement d'adresse sera notifié par écrit à l'autre Partie au
moins dix (10) Jours Ouvrables avant son effectivité.

Langue

15.1.1. Tout document ou communication adressé par les Parties au titre du,
ou concernant le présent Contrat d'Amodiation, devra être en

français :

Page 21 sur 26
jee d’amodiation n° 1679/12087/SG/GC/2017

à
15.1.2. Le présent Contrat d'Amodiation a été signé en version française.

Article 16. DROIT APPLICABLE

Le présent Contrat d'Amodiation sera interprété conformément au droit de la
République Démocratique du Congo, par lequel il est régi.

Article 17.  REGLEMENT DES DIFFERENDS
17.1 Accord Amiable

17.11 En cas de litige ou de différend entre les Parties né du présent Contrat
d'Amodiation ou en relation avec celui-ci, les Parties concernées
s'engagent, avant d'instituer toute procédure arbitrale, et sauf urgence, à
se rencontrer pour tenter de parvenir à un règlement à l'amiable.

17.12 À cet effet, les Parties se rencontreront dans les quinze (15) Jours
Ouvrables de l'invitation à une telle rencontre adressée par la Partie la
plus diligente. Si le litige ou le différend n'est pas l'objet d'un règlement
amiable dans les quinze (15) Jours Ouvrables de la réunion, toute Partie
peut le soumettre à l'arbitrage.

17.2 Arbitrage

17.2.1 Tous différends ou litiges découlant du présent Contrat d'Amodiation
ou en relation avec celui-ci seront tranchés selon le règlement
d'arbitrage du Centre National d'Arbitrage, de Conciliation et de
Médiation « CENACOM » en sigle, institué auprès de la Fédération des
Entreprises du Congo, (FEC) en sigle, par (3) arbitres siégeant à
Kinshasa (RDC) et désignés conformément à ce règlement et statuant
selon le droit de la République Démocratique du Congo. La langue de
l'arbitrage sera le français.

17.2.2 Les Parties devront exécuter immédiatement la décision du tribunal
arbitral et renoncer à tout droit d'appel dans la mesure où les Parties
ont le droit à cette renonciation. L'approbation de ladite décision aux
fins d'exequatur peut être demandée par chaque Partie devant
n'importe quelle juridiction compétente.

17.3 Renonciation à l'immunité

Les Parties renoncent par les présentes de manière irrévocable et

inconditionnelle à toute demande ou droit à l'immunité, y compris l'immunité

souveraine qui peut être applicable actuellement ou à l'avenir au titre des

procédures et des mesures d'exécution engagées à leur encontre ou à

l'encontre de leurs actifs, et en particulier chaque Partie accept:

Page 22 sur 26
Idontrat d'amodiation n° nes

(a) chaque action intentée à son encontre ou à celle de ses actifs devant
toute juridiction en application du présent Contrat d'Amodiation, et

(b)les mesures d'exécution, y compris toutes sortes de mesures
provisoires ou conservatoires (que ce soit avant ou après une sentence
ou un jugement), demandées à son encontre ou à celle de ses actifs,
tels que tous biens, revenus et créances, dus par tout débiteur.

17.4 Invalidité/Indépendance des Clauses

Dans le cas où une quelconque stipulation du présent Contrat d'Amodiation
devient illégale, nulle ou inopposable, en tout ou partie, elle s'appliquera avec
toute suppression où modification nécessaire pour être considérée comme
légale, valide et opposable et donner effet à l'intention commerciale des
Parties. Si cela n'est pas possible, la stipulation affectée sera réputée ne pas
faire partie du présent Contrat d'Amodiation, et la légalité, la validité et le
caractère opposable des autres stipulations n'en seront pas affectés.

Article 18. "'ENREGISTRI T "A ATI

Les Parties désignent Monsieur Nelson KABALA NSENGA, Directeur de Division au
Département Juridique de l'Amodiant aux fins de procéder à l'authentification du
Contrat et à l'accomplissement des formalités d'usage auprès du CAMI
conformément aux dispositions des articles 12, alinéa 12, et 182 du Code Minier.

Article 19. R R RI

Le présent contrat entre en vigueur à la date de sa signature par les Parties pour une
durée de 15 ans renouvelable pour la même durée après négociations entre les PartiesEN
FOI DE QUOI, les Parties ont signé à Lubumbashi, le présent Contrat, le
……{.Q.JUIN-2017.… en quatre exemplaires originaux, chacune des Parties
reconnaissant en avoir retenu un, le troisième étant réservé au Cadastre Minier et le

dernier au Ministre des Mines.

Landu Panzu e" Simon
Gérant

Page 23 sur 26
Contrat d’amodiation n° 1679/12087/SG/GC/2017
ANNEXE 1

ANNEXE AU CONTRAT N° 1679/12087/SG/GC/2017
AVEC FRETIN CONSTRUCT
CROQUIS ET COORDONNEES GEOGRAPHIQUES
3 CARRES DE KALABI
PE 464 ET PE 1077 GECAMINES (PARTIELLEMENT)

10°47'30° 7

26°44'30"

Sommets Longitude que OBSERVATIONS

Ammodiation

remblais

Ammodiation

exploitation mine et

reprises des

remblais

TOTAL 3 CARRES

Page 24 sur 27
AContrat d’amodiation n° 1679/12087/SG/GC/2017

?
£ONTI À AISABII

L'Etude de Faisabilité signifie les études effectuées et financées par l'Amodiataire, qui
feront l'objet d'un rapport écrit détaillé, évaluant le potentiel commercial d'un ou des
gîtes minéralisé(s), sélectionné(s) par l'Amodiataire, situé(s) dans le périmètre couvert
par les Permis Amodiés et visant à établir si sa dimension et ses teneurs justifient
l'exploitation d'une mine et la production commerciale de la manière normalement
requise par les institutions internationales. L'Etude de faisabilité contiendra, par
conséquent, au moins les informations suivantes :

i) une description du ou des gisement (s) qui sera (seront) mis en production,

ii) l'estimation des réserves de minerais pouvant être récupérées et l'estimation de
la composition et du contenu de celles-ci,

iii) la procédure proposée pour le développement, les Opérations et le transport,

iv) les résultats des tests de traïtement des minerais et des études de rentabilité
de leur exploitation,

(V) la qualité des produits finis et produits intermédiaires à détailler et les descriptions
du marché de tous les produits soit intermédiaires, soit sous-produits, soit finis,

(vi) la nature, l'importance et la description des Installations dont l'acquisition est
proposée, des Installations de concentration et de traitement métallurgique si la
taille, l'étendue et la localisation du gisement le justifient,

(vii) les frais totaux, y compris un budget des Dépenses en Capital devant être
raisonnablement engagées pour acquérir, construire et installer toutes les
structures, machines et équipements nécessaires pour les Installations proposées, y
compris un calendrier de ces Dépenses,

(viïi) toutes les études nécessaires d'impact des opérations sur l'environnement et leurs
coûts,

(ix) l'époque à laquelle il est proposé que le gisement soit mis en production

commerciale,

(x) toutes autres données et informations pouvant être raisonnablement nécessaires
pour établir l'existence de gisement de taille et de qualité suffisantes pour
justifier le développement d'une mine, en tenant compte de tous les aspects
pertinents des points de vue commercial, fiscal, économique ou autres, y compris ce
qui concerne les frais de financement et de rapatriement du capital et des
bénéfices,

Page 25 sur 26
Contrat d'amodiation n° 1679/12087/SG/GC/2017
/
(xi) les besoins en fonds de roulement pour les premiers mois d'exploitation du ou des
gisement(s) jusqu'à l'encaissement des premières recettes de commercialisation,

(ii) des chapitres concernant la géologie et les examens géologiques, la géotechnique,
l'hydrogéologie, l'évaluation des capacités en eau potable et en eau industrielle, les
schémas de traïtement métallurgique et les descriptions des Installations,
l'approvisionnement et la distribution d'électricité, la localisation de
l'infrastructure du Projet, la main-d'œuvre et le personnel, l'impact sur
l'environnement social (développement d'écoles, routes, hôpitaux, centres de loisirs
et culturels, activités agricoles, etc.), les voies d'importation et d'exportation et
les procédures de commercialisation,

Cxïii) l'évolution du cash-flow, le taux d'endettement, la période de remboursement du
financement et une prévision de la durée de vie économique du Projet,

(xiv) les sources de financement sur le marché international,

(xv) la période de financement initial et le début de l'autofinancement.

Page 26 sur 26
Contrat d'amodiation n° Los
